— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered November 1, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty and imposing sentence.
Ordered that the judgment is affirmed.
We find that the court did not abuse its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, People v Tinsley, 35 NY2d 926; People v Wright, 111 AD2d 837, 838). Moreover, the plea minutes establish that the defendant knowingly, voluntarily and intelligently waived his rights in pleading guilty (see, People v Harris, 61 NY2d 9). Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.